


110 HR 2199 : Traumatic Brain Injury Health

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2199
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  direct the Secretary of Veterans Affairs to provide certain improvements in the
		  treatment of individuals with traumatic brain injuries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Traumatic Brain Injury Health
			 Enhancement and Long-Term Support Act of 2007.
		2.Screening,
			 rehabilitation, and treatment for traumatic brain injury
			(a)Screening,
			 rehabilitation, and treatment for traumatic brain injury
				(1)In
			 generalChapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 subchapter:
					
						IXTraumatic Brain
				Injury
							1791.Screening for
				traumatic brain injuries
								(a)Screening
				programThe Secretary shall establish a program to screen
				veterans who are eligible for hospital care, medical services, and nursing home
				care under section 1710(e)(1)(D) of this title for symptoms of traumatic brain
				injury.
								(b)ReportNot
				later than one year after the date of the enactment of this section, and
				annually thereafter, the Secretary shall submit to the Committees on Veterans’
				Affairs of the Senate and the House of Representatives a report containing the
				following information:
									(1)The number of
				veterans screened under the program during the year preceding such
				report.
									(2)The prevalence of
				traumatic brain injury symptoms among the veterans screened under the
				program.
									(3)Recommendations
				for improving care and services to veterans exhibiting symptoms of traumatic
				brain injury.
									1792.Comprehensive
				program for long-term traumatic brain injury rehabilitation
								(a)Comprehensive
				programThe Secretary shall develop and carry out a comprehensive
				program of long-term care for post-acute traumatic brain injury rehabilitation
				that includes residential, community, and home-based components utilizing
				interdisciplinary treatment teams.
								(b)Location of
				programThe Secretary shall carry out the program developed under
				subsection (a) in four geographically dispersed polytrauma network sites
				designated by the Secretary.
								(c)EligibilityA
				veteran is eligible for care under the program developed under subsection (a)
				if the veteran is otherwise eligible for care under this chapter and—
									(1)served on active
				duty in a theater of combat operations (as determined by the Secretary in
				consultation with the Secretary of Defense) during a period of war after the
				Persian Gulf War, or in combat against a hostile force during a period of
				hostilities (as defined in section 1712A(a)(2)(B) of this title) after November
				11, 1998;
									(2)is diagnosed as
				suffering from moderate to severe traumatic brain injury; and
									(3)is unable to
				manage routine activities of daily living without supervision or
				assistance.
									(d)ReportNot
				later than one year after the date of the enactment of this section, and
				annually thereafter, the Secretary shall submit to the Committees on Veterans’
				Affairs of the Senate and the House of Representatives a report containing the
				following information:
									(1)A description of
				the operation of the program.
									(2)The number of
				veterans provided care under the program during the year preceding such
				report.
									(3)The annual cost of
				operating the program.
									1793.Traumatic
				brain injury transition offices
								(a)EstablishmentThe
				Secretary shall establish a traumatic brain injury transition office at each
				Department polytrauma network site for the purposes of coordinating the
				provision of health-care and services to veterans who suffer from moderate to
				severe traumatic brain injuries and are in need of health-care and services not
				immediately offered by the Department.
								(b)Cooperative
				agreementsThe Secretary, through each such office established
				under subsection (a), shall have the authority to arrange for the provision of
				health-care and services through cooperative agreements with appropriate public
				or private entities that have established long-term neurobehavioral
				rehabilitation and recovery programs.
								1794.Traumatic
				brain injury registry
								(a)In
				generalThe Secretary shall establish and maintain a registry to
				be known as the Traumatic Brain Injury Veterans’ Health Registry
				(in this section referred to as the Registry).
								(b)DescriptionThe
				Registry shall include the following information:
									(1)A list containing
				the name of each individual who served as a member of the Armed Forces in
				Operation Enduring Freedom or Operation Iraqi Freedom who exhibits symptoms
				associated with traumatic brain injury and who—
										(A)applies for care
				and services from the Department under this chapter; or
										(B)files a claim for
				compensation under chapter 11 of this title on the basis of any disability
				which may be associated with such service; and
										(2)any relevant
				medical data relating to the health status of an individual described in
				paragraph (1) and any other information the Secretary considers relevant and
				appropriate with respect to such an individual if the individual—
										(A)grants permission
				to the Secretary to include such information in the Registry; or
										(B)is deceased at the
				time such individual is listed in the Registry.
										(c)NotificationThe
				Secretary shall notify individuals listed in the Registry of significant
				developments in research on the health consequences of military service in the
				Operation Enduring Freedom and Operation Iraqi Freedom theaters of
				operations.
								1795.Centers for
				traumatic brain injury research, education, and clinical activities
								(a)PurposeThe
				purpose of this section is to provide for the improvement of the provision of
				health care to eligible veterans with traumatic brain injuries through—
									(1)the conduct of
				research (including research on improving facilities of the Department
				concentrating on traumatic brain injury care and on improving the delivery of
				traumatic brain injury care by the Department);
									(2)the education and
				training of health care personnel of the Department; and
									(3)the development of
				improved models and systems for the furnishing of traumatic brain injury care
				by the Department.
									(b)Establishment of
				centers(1)The Secretary shall
				establish and operate centers for traumatic brain injury research, education,
				and clinical activities. Such centers shall be established and operated by
				collaborating Department facilities as provided in subsection (c)(1). Each such
				center shall function as a center for—
										(A)research on traumatic brain
				injury;
										(B)the use by the Department of specific
				models for furnishing traumatic brain injury care;
										(C)education and training of health-care
				professionals of the Department; and
										(D)the development and implementation of
				innovative clinical activities and systems of care with respect to the delivery
				of traumatic brain injury care by the Department.
										(2)The Secretary shall, upon the
				recommendation of the Under Secretary for Health, designate the centers under
				this section. In making such designations, the Secretary shall ensure that the
				centers designated are located in various geographic regions of the United
				States. The Secretary may designate a center under this section only if—
										(A)the proposal submitted for the
				designation of the center meets the requirements of subsection (c);
										(B)the Secretary makes the finding
				described in subsection (d); and
										(C)the peer review panel established
				under subsection (e) makes the determination specified in subsection (e)(3)
				with respect to that proposal.
										(3)Not more than five centers may be
				designated under this section.
									(4)The authority of the Secretary to
				establish and operate centers under this section is subject to the
				appropriation of funds for that purpose.
									(c)Proposals for
				designation of centersA proposal submitted for the designation
				of a center under this section shall—
									(1)provide for close
				collaboration in the establishment and operation of the center, and for the
				provision of care and the conduct of research and education at the center, by a
				Department facility or facilities in the same geographic area which have a
				mission centered on traumatic brain injury care and a Department facility in
				that area which has a mission of providing tertiary medical care;
									(2)provide that no
				less than 50 percent of the funds appropriated for the center for support of
				clinical care, research, and education will be provided to the collaborating
				facility or facilities that have a mission centered on traumatic brain injury
				care; and
									(3)provide for a
				governance arrangement between the collaborating Department facilities which
				ensures that the center will be established and operated in a manner aimed at
				improving the quality of traumatic brain injury care at the collaborating
				facility or facilities which have a mission centered on traumatic brain injury
				care.
									(d)Finding of
				SecretaryThe finding referred to in subsection (b)(2)(B) with
				respect to a proposal for designation of a site as a location of a center under
				this section is a finding by the Secretary, upon the recommendation of the
				Under Secretary for Health, that the facilities submitting the proposal have
				developed (or may reasonably be anticipated to develop) each of the
				following:
									(1)An arrangement
				with an accredited medical school that provides education and training in
				traumatic brain injury care and with which one or more of the participating
				Department facilities is affiliated under which medical residents receive
				education and training in traumatic brain injury care through regular rotation
				through the participating Department facilities so as to provide such residents
				with training in the diagnosis and treatment of traumatic brain injury.
									(2)An arrangement
				under which nursing, social work, counseling, or allied health personnel
				receive training and education in traumatic brain injury care through regular
				rotation through the participating Department facilities.
									(3)The ability to
				attract scientists who have demonstrated achievement in research—
										(A)into the evaluation
				of innovative approaches to the design of traumatic brain injury care;
				or
										(B)into the causes,
				prevention, and treatment of traumatic brain injury.
										(4)The capability to
				evaluate effectively the activities of the center, including activities
				relating to the evaluation of specific efforts to improve the quality and
				effectiveness of traumatic brain injury care provided by the Department at or
				through individual facilities.
									(e)Peer review
				panel(1)In
				order to provide advice to assist the Secretary and the Under Secretary for
				Health to carry out their responsibilities under this section, the official
				within the central office of the Veterans Health Administration responsible for
				traumatic brain injury care shall establish a peer review panel to assess the
				scientific and clinical merit of proposals that are submitted to the Secretary
				for the designation of centers under this section.
									(2)The panel shall consist of experts in
				the fields of traumatic brain injury research, education and training, and
				clinical care. Members of the panel shall serve as consultants to the
				Department.
									(3)The panel shall review each proposal
				submitted to the panel by the official referred to in paragraph (1) and shall
				submit to that official its views on the relative scientific and clinical merit
				of each such proposal. The panel shall specifically determine with respect to
				each such proposal whether that proposal is among those proposals which have
				met the highest competitive standards of scientific and clinical merit.
									(4)The panel shall not be subject to the
				Federal Advisory Committee Act (5 U.S.C. App.).
									(f)Award of
				fundingClinical and scientific investigation activities at each
				center established under this section—
									(1)may compete for
				the award of funding from amounts appropriated for the Department of Veterans
				Affairs medical and prosthetics research account; and
									(2)shall receive
				priority in the award of funding from such account insofar as funds are awarded
				to projects and activities relating to traumatic brain injury.
									(g)Dissemination of
				useful informationThe Under Secretary for Health shall ensure
				that information produced by the research, education and training, and clinical
				activities of centers established under this section that may be useful for
				other activities of the Veterans Health Administration is disseminated
				throughout the Veterans Health Administration. Such dissemination shall be made
				through publications, through programs of continuing medical and related
				education provided through regional medical education centers under subchapter
				VI of chapter 74 of this title, and through other means. Such programs of
				continuing medical education shall receive priority in the award of
				funding.
								(h)Supervision of
				centersThe official within the central office of the Veterans
				Health Administration responsible for traumatic brain injury care shall be
				responsible for supervising the operation of the centers established pursuant
				to this section and shall provide for ongoing evaluation of the centers and
				their compliance with the requirements of this section.
								(i)Authorization of
				appropriations(1)There are authorized to
				be appropriated to the Department of Veterans Affairs for the basic support of
				the research and education and training activities of centers established
				pursuant to this section such sums as may be necessary.
									(2)In addition to funds appropriated for
				a fiscal year pursuant to the authorization of appropriations in paragraph (1),
				the Under Secretary for Health shall allocate to such centers from other funds
				appropriated for that fiscal year generally for the Department of Veterans
				Affairs medical services account and the Department of Veterans Affairs medical
				and prosthetics research account such amounts as the Under Secretary for Health
				determines appropriate to carry out the purposes of this section.
									(j)Annual
				reportsNot later than February 1 of each of year, the Secretary
				of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the
				Senate and House of Representatives a report on the status and activities of
				the centers for traumatic brain injury research, education, and clinical
				activities during the preceding fiscal year. Each such report shall include the
				following:
									(1)A description of
				the activities carried out at each center and the funding provided by the
				Department for such activities.
									(2)A description of
				the advances made at each of the participating facilities of the center in
				research, education and training, and clinical activities relating to traumatic
				brain injury care and treatment.
									(3)A description of
				the actions taken by the Under Secretary for Health pursuant to subsection (g)
				to disseminate information derived from such activities throughout the Veterans
				Health Administration.
									(4)The evaluation of
				the Secretary as to the effectiveness of the centers in fulfilling the purposes
				of this section.
									(k)Authorization of
				appropriations(1)There are authorized to
				be appropriated to the Department of Veterans Affairs for the basic support of
				the research and education and training activities of centers established
				pursuant to this section amounts as follows:
										(A)$10,000,000 for fiscal year
				2008.
										(B)$20,000,000 for each of fiscal years
				2009 through 2011.
										(2)In addition to funds appropriated for
				a fiscal year pursuant to the authorization of appropriations in paragraph (1),
				the Under Secretary for Health shall allocate to such centers from other funds
				appropriated for that fiscal year generally for the Department of Veterans
				Affairs medical services account and the Department of Veterans Affairs medical
				and prosthetics research account such amounts as the Under Secretary for Health
				determines appropriate to carry out the purposes of this section.
									1796.Committee on
				Care of Veterans with Traumatic Brain Injury
								(a)EstablishmentThe
				Secretary shall establish in the Veterans Health Administration a committee to
				be known as the Committee on Care of Veterans with Traumatic Brain
				Injury. The Under Secretary for Health shall appoint employees of the
				Department with expertise in the care of veterans with traumatic brain injury
				to serve on the committee.
								(b)Responsibilities
				of committeeThe committee shall assess, and carry out a
				continuing assessment of, the capability of the Veterans Health Administration
				to meet effectively the treatment and rehabilitation needs of veterans with
				traumatic brain injury. In carrying out that responsibility, the committee
				shall—
									(1)evaluate the care
				provided to such veterans through the Veterans Health Administration;
									(2)identify
				systemwide problems in caring for such veterans in facilities of the Veterans
				Health Administration;
									(3)identify specific
				facilities within the Veterans Health Administration at which program
				enrichment is needed to improve treatment and rehabilitation of such veterans;
				and
									(4)identify model
				programs which the committee considers to have been successful in the treatment
				and rehabilitation of such veterans and which should be implemented more widely
				in or through facilities of the Veterans Health Administration.
									(c)Advice and
				recommendationsThe committee shall—
									(1)advise the Under
				Secretary regarding the development of policies for the care and rehabilitation
				of veterans with traumatic brain injury; and
									(2)make
				recommendations to the Under Secretary—
										(A)for improving
				programs of care of such veterans at specific facilities and throughout the
				Veterans Health Administration;
										(B)for establishing
				special programs of education and training relevant to the care of such
				veterans for employees of the Veterans Health Administration;
										(C)regarding research
				needs and priorities relevant to the care of such veterans; and
										(D)regarding the
				appropriate allocation of resources for all such activities.
										(d)Annual
				reportNot later than June 1 of 2008, and each subsequent year,
				the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate
				and House of Representatives a report on the implementation of this section.
				Each such report shall include the following for the calendar year preceding
				the year in which the report is submitted:
									(1)A list of the
				members of the committee.
									(2)The assessment of
				the Under Secretary for Health, after review of the initial findings of the
				committee, regarding the capability of the Veterans Health Administration, on a
				systemwide and facility-by-facility basis, to meet effectively the treatment
				and rehabilitation needs of veterans with traumatic brain injury.
									(3)The plans of the
				committee for further assessments.
									(4)The findings and
				recommendations made by the committee to the Under Secretary for Health and the
				views of the Under Secretary on such findings and recommendations.
									(5)A description of
				the steps taken, plans made (and a timetable for the execution of such plans),
				and resources to be applied toward improving the capability of the Veterans
				Health Administration to meet effectively the treatment and rehabilitation
				needs of veterans with traumatic brain
				injury.
									.
				(2)Clerical
			 amendmentThe table of contents at the beginning of such chapter
			 is amended by adding at the end the following new items:
					
						
							Subchapter IX—Traumatic Brain Injury
							1791. Screening for traumatic brain injuries.
							1792. Comprehensive program for long-term traumatic brain
				injury rehabilitation.
							1793. Traumatic brain injury transition offices.
							1794. Traumatic brain injury registry.
							1795. Centers for traumatic brain injury
				research, education, and clinical activities.
							1796. Committee on Care of Veterans with
				Traumatic Brain
				Injury.
						
						.
				(b)Effective
			 dateThe Secretary shall implement the requirements of subchapter
			 IX of title 38, United States Code, as added by subsection (a), not later than
			 180 days after the date of the enactment of this Act.
			3.Pilot program for
			 delivery of certain services to veterans through mobile Vet Centers
			(a)Pilot
			 programChapter 17 of title 38,
			 United States Code, is amended by inserting after
			 section
			 1712B the following new section:
				
					1712C.Pilot program
				for delivery of certain services through mobile Vet Centers
						(a)Pilot
				programTo improve access to mental health services in rural
				areas, the Secretary shall carry out a pilot program under which the Secretary
				shall provide readjustment counseling, related mental health services, benefits
				outreach, and, to the extent practicable, assistance with claims for benefits
				under this title through the use of mobile centers (as that term is defined in
				section 1712A(i)(1)), to be known as mobile Vet Centers. In
				carrying out the pilot program, the Secretary shall determine the most
				effective manner in which to operate the mobile Vet Centers.
						(b)Scope and
				location(1)The Secretary shall
				establish two mobile Vet Centers in each of the following five Veterans
				Integrated Service Networks:
								(A)Veterans
				Integrated Service Network 1.
								(B)Veterans
				Integrated Service Network 16.
								(C)Veterans
				Integrated Service Network 19.
								(D)Veterans
				Integrated Service Network 20.
								(E)Veterans Integrated
				Service Network 23.
								(2)Within each Veterans Integrated
				Service Network under paragraph (1), the Secretary shall determine the area to
				be serviced by each mobile Vet Center. In making that determination, the
				Secretary shall give priority to areas in which limited mental health and
				outreach services are available.
							(3)If the Secretary determines that
				mobile Vet Centers in addition to such centers required under paragraph (1) are
				warranted, the Secretary may establish additional mobile Vet Centers and may
				establish such centers in Veterans Integrated Service Networks other than the
				Veterans Integrated Service Networks referred to in that paragraph. Upon such a
				determination by the Secretary, the Secretary shall notify the Committees on
				Veterans’ Affairs of the Senate and House of Representatives of such
				determination.
							(c)TerminationThe
				authority to carry out a pilot program under this section shall terminate on
				the date that is three years after the date of the enactment of this
				section.
						(d)ReportNot later than 90 days after the date on
				which the pilot program terminates under subsection (a), the Secretary shall
				submit to the Committees on Veterans’ Affairs of the Senate and House of
				Representatives a report on the pilot program. Such report shall describe how
				the Secretary established and carried out the pilot program and include an
				evaluation of the Secretary of the benefits and disadvantages of providing
				readjustment counseling, related mental health services, benefits outreach, and
				claims assistance through the use of mobile Vets Centers.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $7,500,000 for fiscal year 2008 and each subsequent fiscal
				year.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item related to section 1712B the following
			 new item:
				
					
						1712C. Pilot program for delivery of
				certain services through mobile Vet
				Centers.
					
					.
			4.Advisory
			 Committee on Rural Veterans
			(a)Establishment of
			 CommitteeSubchapter III of
			 chapter
			 5 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					546.Advisory
				Committee on Rural Veterans
						(a)Establishment(1)The Secretary shall
				establish an advisory committee to be known as the Advisory Committee on
				Rural Veterans (hereinafter in this section referred to as the
				Committee).
							(2)(A)The Committee shall
				consist of members appointed by the Secretary from the general public,
				including—
									(i)representatives of rural
				veterans;
									(ii)individuals who are recognized
				authorities in fields pertinent to the needs of rural veterans, including
				specific or unique health-care needs of rural veterans and access issues of
				rural veterans;
									(iii)individuals who have expertise in
				the delivery of mental health care in rural areas;
									(iv)individuals who have expertise in the
				delivery of long-term care in rural areas;
									(v)at least one veterans service
				organization representative from a rural State; and
									(vi)representatives of rural veterans
				with service-connected disabilities.
									(B)The Committee shall include, as ex
				officio members—
									(i)the Secretary of Health and Human
				Services (or a representative of the Secretary of Health and Human Services
				designated by that Secretary);
									(ii)the Director of the Indian Health
				Service (or a representative of that Director); and
									(iii)the Under Secretary for Health and
				the Under Secretary for Benefits, or their designees.
									(C)The Secretary may invite
				representatives of other departments and agencies of the United States to
				participate in the meetings and other activities of the Committee.
								(3)The Secretary shall determine the
				number, terms of service, and pay and allowances of members of the Committee
				appointed by the Secretary, except that a term of service of any such member
				may not exceed three years. The Secretary may reappoint any such member for
				additional terms of service.
							(b)Responsibilities
				of CommitteeThe Secretary shall, on a regular basis, consult
				with and seek the advice of the Committee with respect to the administration of
				benefits by the Department for rural veterans, reports and studies pertaining
				to rural veterans, and the needs of rural veterans with respect to primary
				care, mental health care, and long-term care needs of rural veterans.
						(c)Report(1)Not later than September
				1 of each odd-numbered year until 2013, the Committee shall submit to the
				Secretary a report on the programs and activities of the Department that
				pertain to rural veterans. Each such report shall include—
								(A)an assessment of the needs of rural
				veterans with respect to primary care, mental health care, and long-term care
				needs of rural veterans and other benefits and programs administered by the
				Department;
								(B)a review of the programs and
				activities of the Department designed to meet such needs; and
								(C)such recommendations (including
				recommendations for administrative and legislative action) as the Committee
				considers appropriate.
								(2)The Secretary shall, within 60 days
				after receiving each report under paragraph (1), submit to Congress a copy of
				the report, together with any comments concerning the report that the Secretary
				considers appropriate.
							(3)The Committee may also submit to the
				Secretary such other reports and recommendations as the Committee considers
				appropriate.
							(4)The Secretary shall submit with each
				annual report submitted to Congress pursuant to section 529 of this title a
				summary of all reports and recommendations of the Committee submitted to the
				Secretary since the previous annual report of the Secretary submitted pursuant
				to that
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						546. Advisory Committee on Rural
				Veterans.
					
					.
			
	
		
			Passed the House of
			 Representatives May 23, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
